Citation Nr: 1300505	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for lumbar degenerative disc disease at L5-S1 with chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to February 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 rating decision of the Detroit, Michigan regional office (RO) of the Department of Veterans Affairs (VA), which continued the Veteran's 40 percent back disability rating. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a November 2008 Travel Board hearing.  A transcript of that hearing has been associated with the claims folder. 

The Board remanded the Veteran's appeal in February 2009 for further development, and again in July 2011 for further compliance with the February 2009 remand instructions.  This claim now again returns before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regretfully, the Board finds that a further remand is warranted in this claim.  This claim was remanded in February 2009, with a request that the Veteran be examined and specifically for an opinion from an examiner as to the length and frequency of any incapacitating episodes attributable to the Veteran's service connected low back disability.  The Veteran was examined in June 2009, and while the Veteran's reported history of "frequent" incapacitating episodes were noted, the examiner did not specifically discuss the total duration of the Veteran's incapacitating episodes, and whether those episodes required bed rest prescribed by a physician.  As such, in July 2011 the Board found this prior examination to be inadequate, and remanded the claim for a further examination that specifically addressed the length and frequency of any incapacitating episodes (bed rest prescribed by a physician) attributable to the Veteran's service connected back disability.

The Veteran received a further VA examination in October 2011.  While this examination was thorough and while the examiner did not diagnose the Veteran with intervertebral disc syndrome, nevertheless, the examiner also did not address the total duration of the Veteran's incapacitating episodes, and whether those episodes required bed rest prescribed by a physician, which the examiner was specifically requested to do in both prior remands.  As there has not been substantial compliance with the remand directives, the Board has no choice but to remand this claim again. Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA spine examination to determine the current status of her service-connected lumbar degenerative disc disease.  The examiner should provide an opinion concerning the current range of motion, including whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, incoordination, or flare-ups; these determinations should, if possible, be expressed in terms of the degree of additional range of motion loss due to such factors.  If ankylosis of the spine is present, the examiner should so state.  Finally, an opinion as to the length and frequency of any incapacitating episode (e.g., bed rest prescribed by a physician) attributable to the Veteran's service-connected back disability MUST be provided.  If the Veteran does NOT have incapacitating episodes, the examiner MUST so indicate in his examination report.

The examiner should also indicate whether the Veteran suffers from radiculopathy of the lower extremities or other neurological condition that has been caused by her service-connected lumbar degenerative disc disease.  If so, the severity of such conditions must be described. 

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

2. Thereafter, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


